

114 HR 998 RS: Preclearance Authorization Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 324114th CONGRESS1st SessionH. R. 998[Report No. 114–180]IN THE SENATE OF THE UNITED STATESJuly 28, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 15, 2015Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo establish the conditions under which the Secretary of Homeland Security may establish
			 preclearance facilities, conduct preclearance operations, and provide
			 customs services outside the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preclearance Authorization Act of 2015. 2.DefinitionIn this Act, the term appropriate congressional committees means the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate.
 3.Establishment of preclearance operationsPursuant to section 1629 of title 19, United States Code, and subject to section 5, the Secretary of Homeland Security may establish U.S. Customs and Border Protection preclearance operations in a foreign country to—
 (1)prevent terrorists, instruments of terrorism, and other security threats from entering the United States;
 (2)prevent inadmissible persons from entering the United States; (3)ensure merchandise destined for the United States complies with applicable laws;
 (4)ensure the prompt processing of persons eligible to travel to the United States; and (5)accomplish such other objectives as the Secretary determines necessary to protect the United States.
			4.Notification and certification to Congress
 (a)NotificationNot later than 180 days before entering into an agreement with the government of a foreign country to establish U.S. Customs and Border Protection preclearance operations in such foreign country, the Secretary of Homeland Security shall provide to the appropriate congressional committees the following:
 (1)A copy of the proposed agreement to establish such preclearance operations, including an identification of the foreign country with which U.S. Customs and Border Protection intends to enter into a preclearance agreement, the location at which such preclearance operations will be conducted, and the terms and conditions for U.S. Customs and Border Protection personnel operating at the location.
 (2)An estimate of the date on which U.S. Customs and Border Protection intends to establish preclearance operations under such agreement.
 (3)The anticipated funding sources for preclearance operations under such agreement, and other funding sources considered.
 (4)An assessment of the impact such preclearance operations will have on legitimate trade and travel, including potential impacts on passengers traveling to the United States.
 (5)A homeland security threat assessment for the country in which such preclearance operations are to be established.
 (6)An assessment of the impacts such preclearance operations will have on U.S. Customs and Border Protection domestic port of entry staffing.
 (7)Information on potential economic, competitive, and job impacts on United States air carriers associated with establishing such preclearance operations.
 (8)Information on the anticipated homeland security benefits associated with establishing such preclearance operations.
 (9)Information on potential security vulnerabilities associated with commencing such preclearance operations, and mitigation plans to address such potential security vulnerabilities.
 (10)A U.S. Customs and Border Protection staffing model for such preclearance operations, and plans for how such positions would be filled.
 (11)Information on the anticipated costs over the next 5 fiscal years associated with commencing such preclearance operations.
 (12)A copy of the agreement referred to in subsection (a) of section 5. (13)Other factors that the Secretary of Homeland Security determines to be necessary for Congress to comprehensively assess the appropriateness of commencing such preclearance operations.
 (b)Certifications relating to preclearance operations established at airportsIn the case of an airport, in addition to the notification requirements under subsection (a), not later than 90 days before entering into an agreement with the government of a foreign country to establish U.S. Customs and Border Protection preclearance operations at an airport in such foreign country, the Secretary of Homeland Security shall provide to the appropriate congressional committees the following:
 (1)A certification that preclearance operations under such preclearance agreement would provide homeland security benefits to the United States.
 (2)A certification that preclearance operations within such foreign country will be established under such agreement only if—
 (A)at least one United States passenger carrier operates at such airport; and (B)the access of all United States passenger carriers to such preclearance operations is the same as the access of any non-United States passenger carrier.
 (3)A certification that the Secretary of Homeland Security has considered alternative options to preclearance operations and has determined that such options are not the most effective means of achieving the objectives specified in section 3.
 (4)A certification that the establishment of preclearance operations in such foreign country will not significantly increase customs processing times at United States airports.
 (5)An explanation of other objectives that will be served by the establishment of preclearance operations in such foreign country.
 (6)A certification that representatives from U.S. Customs and Border Protection consulted publically with interested parties, including providers of commercial air service in the United States, employees of such providers, security experts, and such other parties as the Secretary determines to be appropriate, before entering into such an agreement with such foreign government.
 (7)A report detailing the basis for the certifications referred to in paragraphs (1) through (6). (c)Modification of existing agreementsNot later than 30 days before substantially modifying a preclearance agreement with the government of a foreign country in effect as of the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the appropriate congressional committees a copy of the proposed agreement, as modified, and the justification for such modification.
			(d)Remediation plan
 (1)In generalThe Commissioner of U.S. Customs and Border Protection shall monthly measure the average customs processing time to enter the 25 United States airports that support the highest volume of international travel (as determined by available Federal passenger data) and provide to the appropriate congressional committees such measurements.
 (2)AssessmentBased on the measurements described in paragraph (1), the Commissioner of U.S. Customs and Border Protection shall quarterly assess whether the average customs processing time referred to in such paragraph significantly exceeds the average customs processing time to enter the United States through a preclearance operation.
 (3)SubmissionBased on the assessment conducted under paragraph (2), if the Commissioner of U.S. Customs and Border Protection determines that the average customs processing time referred to in paragraph (1) significantly exceeds the average customs processing time to enter the United States through a preclearance operation described in paragraph (2), the Commissioner shall, not later than 60 days after making such determination, provide to the appropriate congressional committees a remediation plan for reducing such average customs processing time referred to in paragraph (1).
 (4)ImplementationNot later than 30 days after submitting the remediation plan referred to in paragraph (3), the Commissioner of United States Customs and Border Protection shall implement those portions of such plan that can be carried out using existing resources, excluding the transfer of personnel.
 (5)SuspensionIf the Commissioner of U.S. Customs and Border Protection does not submit the remediation plan referred to in paragraph (3) within 60 days in accordance with such paragraph, the Commissioner may not, until such time as such remediation plan is submitted, conduct any negotiations relating to preclearance operations at an airport in any country or commence any such preclearance operations.
 (6)Stakeholder recommendationsThe remediation plan described in paragraph (3) shall consider recommendations solicited from relevant stakeholders.
 (e)Classified reportThe assessment required pursuant to subsection (a)(5) and the report required pursuant to subsection (b)(7) may be submitted in classified form if the Secretary of Homeland Security determines that such is appropriate.
			5.Aviation security screening at preclearance airports
 (a)Aviation security standards agreementPrior to the commencement of preclearance operations at an airport in a foreign country under this Act, the Administrator of the Transportation Security Administration shall enter into an agreement with the government of such foreign country that delineates and requires the adoption of aviation security screening standards that are determined by the Administrator to be comparable to those of the United States.
 (b)Aviation security rescreeningIf the Administrator of the Transportation Security Administration determines that the government of a foreign country has not maintained security standards and protocols comparable to those of the United States at airports at which preclearance operations have been established in accordance with an agreement entered into pursuant to subsection (a), the Administrator shall require the rescreening in the United States by the Transportation Security Administration of passengers and their property before such passengers may deplane into sterile areas of airports in the United States.
 (c)SelecteesAny passenger who is determined to be a selectee based on a check against a terrorist watch list and arrives on a flight originating from a foreign airport at which preclearance operations have been established in accordance with an agreement entered into pursuant to subsection (a), shall be required to undergo security rescreening by the Transportation Security Administration before being permitted to board a domestic flight in the United States.
 6.Lost and stolen passportsThe Secretary of Homeland Security may not enter into or renew an agreement with the government of a foreign country to establish or maintain U.S. Customs and Border Protection preclearance operations at an airport in such foreign country unless such government certifies—
 (1)that it routinely submits information about lost and stolen passports of its citizens and nationals to INTERPOL’s Stolen and Lost Travel Document database; or
 (2)makes available to the United States Government such information through another comparable means of reporting.
 7.Effective dateExcept for subsection (c) of section 4, this Act shall apply only to the establishment of preclearance operations in a foreign country in which no preclearance operations have been established as of the date of the enactment of this Act.
	
 1.Short titleThis Act may be cited as the Preclearance Authorization Act of 2015. 2.DefinitionIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Finance of the Senate; (C)the Committee on Commerce, Science, and Transportation of the Senate;
 (D)the Committee on Appropriations of the Senate; (E)the Committee on Homeland Security of the House of Representatives;
 (F)the Committee on Ways and Means of the House of Representatives; and (G)the Committee on Appropriations of the House of Representatives.
 (2)CBPThe term CBP means U.S. Customs and Border Protection. (3)SecretaryThe term Secretary means the Secretary of Homeland Security.
 3.Establishment of preclearance operationsPursuant to section 629 of the Tariff Act of 1930 (19 U.S.C. 1629) and section 103(a)(7) of the Immigration and Nationality Act (8 U.S.C. 1103(a)(7)), and provided that an aviation security preclearance agreement (as defined in section 44901(d)(4)(B) of title 49, United States Code) is in effect, the Secretary may establish and maintain U.S. Customs and Border Protection preclearance operations in a foreign country—
 (1)to prevent terrorists, instruments of terrorism, and other security threats from entering the United States;
 (2)to prevent inadmissible persons from entering the United States; (3)to ensure that merchandise destined for the United States complies with applicable laws;
 (4)to ensure the prompt processing of persons eligible to travel to the United States; and (5)to accomplish such other objectives as the Secretary determines are necessary to protect the United States.
			4.Notification and certification to Congress
 (a)Initial notificationNot later than 60 days before an agreement is entered into force with the government of a foreign country to establish U.S. Customs and Border Protection preclearance operations in such foreign country, the Secretary shall provide the appropriate congressional committees with—
 (1)a copy of the agreement to establish such preclearance operations, which shall include— (A)the identification of the foreign country with which U.S. Customs and Border Protection intends to enter into a preclearance agreement;
 (B)the location at which such preclearance operations will be conducted; and
 (C)the terms and conditions for U.S. Customs and Border Protection personnel operating at the location;
 (2)an assessment of the impact such preclearance operations will have on legitimate trade and travel, including potential impacts on passengers traveling to the United States;
 (3)an assessment of the impacts such preclearance operations will have on U.S. Customs and Border Protection domestic port of entry staffing;
 (4)country-specific information on the anticipated homeland security benefits associated with establishing such preclearance operations;
 (5)information on potential security vulnerabilities associated with commencing such preclearance operations and mitigation plans to address such potential security vulnerabilities;
 (6)a U.S. Customs and Border Protection staffing model for such preclearance operations and plans for how such positions would be filled; and
 (7)information on the anticipated costs over the next 5 fiscal years associated with commencing such preclearance operations.
 (b)Further notification relating to preclearance operations established at airportsNot later than 45 days before an agreement is entered into force with the government of a foreign country to establish U.S. Customs and Border Protection preclearance operations at an airport in such country, the Secretary, in addition to complying with the notification requirements under subsection (a), shall provide the appropriate congressional committees with—
 (1)an estimate of the date on which U.S. Customs and Border Protection intends to establish preclearance operations under such agreement, including any pending caveats that must be resolved before preclearance operations are approved;
 (2)the anticipated funding sources for preclearance operations under such agreement, and other funding sources considered;
 (3)a homeland security threat assessment for the country in which such preclearance operations are to be established;
 (4)information on potential economic, competitive, and job impacts on United States air carriers associated with establishing such preclearance operations;
 (5)details on information sharing mechanisms to ensure that U.S. Customs and Border Protection has current information to prevent terrorist and criminal travel; and
 (6)other factors that the Secretary determines to be necessary for Congress to comprehensively assess the appropriateness of commencing such preclearance operations.
 (c)Certifications relating to preclearance operations established at airportsNot later than 60 days before an agreement is entered into force with the government of a foreign country to establish U.S. Customs and Border Protection preclearance operations at an airport in such country, the Secretary, in addition to complying with the notification requirements under subsections (a) and (b), shall provide the appropriate congressional committees with—
 (1)a certification that preclearance operations under such preclearance agreement, after considering alternative options, would provide homeland security benefits to the United States through the most effective means possible;
 (2)a certification that preclearance operations within such foreign country will be established under such agreement only if—
 (A)at least 1 United States passenger carrier operates at such airport; and (B)any United States passenger carriers operating at such airport and desiring to participate in preclearance operations are provided access that is comparable to that of any non-United States passenger carrier operating at that airport;
 (3)a certification that the establishment of preclearance operations in such foreign country will not significantly increase customs processing times at United States airports;
 (4)a certification that representatives from U.S. Customs and Border Protection consulted with stakeholders, including providers of commercial air service in the United States, employees of such providers, security experts, and such other parties as the Secretary determines to be appropriate; and
 (5)a report detailing the basis for the certifications referred to in paragraphs (1) through (4). (d)Amendment of existing agreementsNot later than 30 days before a substantially amended preclearance agreement is entered into force with the government of a foreign country in effect as of the date of the enactment of this Act, the Secretary shall provide to the appropriate congressional committees—
 (1)a copy of the agreement, as amended; and
 (2)the justification for such amendment. (e)Implementation plan (1)In generalThe Commissioner of U.S. Customs and Border Protection shall report to the appropriate congressional committees, on a quarterly basis—
 (A)the number of Customs and Border Protection Officers, by port, assigned from domestic ports of entry to preclearance operations; and
 (B)the number of the positions described in subparagraph (A) that have been filled by another hired, trained, and equipped Customs and Border Protection Officer.
 (2)SubmissionIf the Commissioner has not filled the positions of Customs and Border Protection Officers that were reassigned to preclearance operations and determines that Customs and Border Protection processing times at domestic ports of entry from which Customs and Border Protection Officers were reassigned to preclearance operations has significantly increased, the Commissioner, not later than 60 days after making such a determination, shall submit, to the appropriate congressional committees, an implementation plan for reducing Customs and Border Protection processing times at the domestic ports of entry with such increased Customs and Border Protection processing times.
 (3)SuspensionIf the Commissioner does not submit the implementation plan described in paragraph (2) to the appropriate congressional committees before the deadline set forth in such paragraph, the Commissioner may not commence preclearance operations at an additional port of entry in any country until such implementation plan is submitted.
 (f)Classified reportThe report required under subsection (c)(5) may be submitted in classified form if the Secretary determines that such form is appropriate.
 5.ProtocolsSection 44901(d)(4) of title 49, United States Code, is amended by adding at the end the following:  (D)Rescreening requirementIf the Administrator of the Transportation Security Administration determines that the government of a foreign country has not maintained security standards and protocols comparable to those of the United States at airports at which preclearance operations have been established in accordance with this paragraph, the Administrator shall ensure that Transportation Security Administration personnel rescreen passengers arriving from such airports and their property in the United States before such passengers are permitted into sterile areas of airports in the United States..
 6.Lost and stolen passportsThe Secretary may not enter into an agreement with the government of a foreign country to establish or maintain U.S. Customs and Border Protection preclearance operations at an airport in such country unless the Secretary certifies to the appropriate congressional committees that such government—
 (1)routinely submits information about lost and stolen passports of its citizens and nationals to INTERPOL’s Stolen and Lost Travel Document database; or
 (2)makes such information available to the United States Government through another comparable means of reporting.
			7.Recovery of initial U.S. Customs and Border Protection preclearance operations costs
 (a)Cost sharing agreements with relevant airport authoritiesThe Commissioner of U.S. Customs and Border Protection may enter into a cost sharing agreement with airport authorities in foreign countries at which preclearance operations are to be established or maintained if—
 (1)an executive agreement to establish or maintain such preclearance operations pursuant to the authorities under section 629 of the Tariff Act of 1930 (19 U.S.C. 1629) and section 103(a)(7) of the Immigration and Nationality Act (8 U.S.C. 1103(a)(7)) has been signed, but has not yet entered into force; and
 (2)U.S. Customs and Border Protection has incurred, or expects to incur, initial preclearance operations costs in order to establish or maintain preclearance operations under the agreement described in paragraph (1).
				(b)Contents of cost sharing agreements
 (1)In generalNotwithstanding section 13031(e) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)) and section 286(g) of the Immigration and Nationality Act (8 U.S.C. 1356(g)), any cost sharing agreement authorized under subsection (a) may provide for the airport authority’s payment to U.S. Customs and Border Protection of its initial preclearance operations costs.
 (2)Timing of paymentsThe airport authority’s payment to U.S. Customs and Border Protection for its initial preclearance operations costs may be made in advance of the incurrence of the costs or on a reimbursable basis.
				(c)Account
 (1)In generalAll amounts collected pursuant to any cost sharing agreement authorized under subsection (a)— (A)shall be credited as offsetting collections to the currently applicable appropriation, account, or fund of U.S. Customs and Border Protection;
 (B)shall remain available, until expended, for the purposes for which such appropriation, account, or fund is authorized to be used; and
 (C)may be collected and shall be available only to the extent provided in appropriations Acts.
 (2)Return of unused fundsAny advances or reimbursements not used by U.S. Customs and Border Protection may be returned to the relevant airport authority.
 (3)Rule of constructionNothing in this subsection may be construed to preclude the use of appropriated funds, from sources other than the payments collected under this Act, to pay initial preclearance operation costs.
				(d)Defined term
 (1)In generalIn this section, the term initial preclearance operations costs means the costs incurred, or expected to be incurred, by U.S. Customs and Border Protection to establish or maintain preclearance operations at an airport in a foreign country, including costs relating to—
 (A)hiring, training, and equipping new CBP officers who will be stationed at United States domestic ports of entry or other CBP facilities to backfill CBP officers to be stationed at an airport in a foreign country to conduct preclearance operations; and
 (B)visits to the airport authority conducted by CBP personnel necessary to prepare for the establishment or maintenance of preclearance operations at such airport, including the compensation, travel expenses, and allowances payable to such CBP personnel attributable to such visits.
 (2)ExceptionThe costs described in paragraph (1)(A) shall not include the salaries and benefits of new CBP officers once such officers are permanently stationed at a domestic United States port of entry or other domestic CBP facility after being hired, trained, and equipped.
 (e)Rule of constructionExcept as otherwise provided in this section, nothing in this section may be construed as affecting the responsibilities, duties, or authorities of U.S. Customs and Border Protection.
			8.Collection and disposition of funds collected for immigration inspection services and preclearance
			 activities
 (a)Immigration and Nationality ActSection 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)) is amended by striking the last sentence and inserting the following: Reimbursements under this subsection may be collected in advance of the provision of such immigration inspection services. Notwithstanding subparagraph (h)(1)(B), and only to the extent provided in appropriations Acts, any amounts collected under this subsection shall be credited as offsetting collections to the currently applicable appropriation, account, or fund of U.S. Customs and Border Protection, remain available until expended, and be available for the purposes for which such appropriation, account, or fund is authorized to be used..
 (b)Farm Security and Rural Investment Act of 2002Section 10412(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311(b)) is amended to read as follows:
				
 (b)Funds collected for preclearanceFunds collected for preclearance activities— (1)may be collected in advance of the provision of such activities;
 (2)shall be credited as offsetting collections to the currently applicable appropriation, account, or fund of U.S. Customs and Border Protection;
 (3)shall remain available until expended; (4)shall be available for the purposes for which such appropriation, account, or fund is authorized to be used; and
 (5)may be collected and shall be available only to the extent provided in appropriations Acts..
 9.Application to new and existing preclearance operationsExcept for sections 4(d), 5, 7, and 8, this Act shall only apply to the establishment of preclearance operations in a foreign country in which no preclearance operations have been established as of the date of the enactment of this Act.December 15, 2015Reported with an amendment